Supplement Dated May 17, 2013 to Prospectuses Dated May 1, 2013 for Protective Preserver Protective Single Premium Plus Protective Premiere II and Protective Premiere III Issued by Protective Life Insurance Company Protective Variable Life Separate Account This Supplement amends certain information contained in your variable life prospectus. Please read this Supplement carefully and keep it with your prospectus for future reference. This Supplementcorrects a typographical error in your May 1, 2013 variable life prospectus. The Invesco V.I. American Franchise Fund, Invesco V.I. Comstock Fund and the Invesco V.I. Growth and Income Fund should be Series I instead of Series II.
